Freedman, P. J.
The judgment appealed from contains nothing to show that the defendant is subject to arrest and imprisonment, and without such adjudication he cannot be arrested and imprisoned. Consol. Act, § 1386. The appellant, therefore, is not prejudiced by the omission.
Moreover the case having apparently been tried upon oral pleadings to determine defendant’s indebtedness and the defendant having admitted his indebtedness to the plaintiff in the amount for which judgment was rendered against him, and no exception appearing in the ease which presents a question of law calling for reversal, the judgment represents substantial justice, and for that reason it should not be disturbed,
MaoLean and Leventritt, JJ., concur.
Judgment affirmed, with costs.